PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
LEE, TAEJUN, et al.
Application No. 16/686,784
Filed:  November 18, 2019
Attorney Docket No.  123015-0001 
:
:
:          DECISION      
:
:




This is a decision on the request for refund filed March 11, 2022.  The request is being considered under the provisions of 37 CFR 1.28(a). 

The request for refund is GRANTED.

Applicant requests a refund of $130.00 stating the IDS submission fee was unintentionally and mistakenly paid as a “large entity” fee of $260.00 instead of small entity fee of $130.00. Therefore, $130.00 was overpaid by mistake and small entity status has been claimed and established since this application was filed.

The Office records shows that applicant asserted small entity status (37 CFR 1.27(c)), on December 05, 2019. Small entity status has been established and made of record.

In view of the provisions of 37 CFR 1.28(a) and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $130.00, has been credited to applicant’s credit card on June 03, 2022.  Also, see MPEP §509.03(IX).

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.

 

/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions